i*7wr
                                ELECTRONIC RECORD




COA #      05-12-01413-CR                        OFFENSE:        29.03


           Erik Jamal Jackson v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 1


DATE: 12/31/2014                   Publish: NO   TC CASE #:      F-1163319-H




                        IN THE COURT OF CRIMINAL APPEALS



         Erik Jamal Jackson v. The State of
STYLE:   Texas                                        CCA#:               I27-/.T
         PRO SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         *&€?&&>                                      JUDGE:

DATE:     04Ul/?0lT                                   SIGNED:                            PC:_

JUDGE:      fjU Uv**~-                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD